DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Amended claim 32-45 are under examination.
Claim 46-51 are withdrawn from examination.
Claim 1-31 are cancelled.
Claim 32-45 are rejected.
Withdrawn Rejections
The claim objections and 112, second paragraph rejections set forth in previous office action have been withdrawn in light of Applicant’s amendments submitted on 06/29/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 32, 33 and 36-45 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Donovan et al. (US 6,406,547 B1).
Regarding claim 32, 33, 36 and 37, Donovan et al. discloses a method of preparing sugar from sucrose-containing feed juice (substantially liquid extract) from sugar beets (‘547, col. 1, ln. 46-50, claim 1) comprising ultrafiltration (claim 1) and nanofiltration (‘547, claim 2, 3, 4). With respect to claim 33, 
Regarding claim 38, Donovan discloses the method comprising the nanofiltration step provides nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘547, claim 3, 4 and 5) and nanofiltration permeate to produce a concentrated syrup and crystalizing white sugar (sugar production) from the concentrated syrup (‘547, claim 23). 
Regarding claim 39-44,  with respect to the recitation amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid, Donovan uses like materials, sucrose-containing feed juice (substantially liquid extract) from sugar beets (‘547, col. 1, ln. 46-50, claim 1) in a like manner, ultrafiltration (claim 1) and nanofiltration (‘547, claim 2, 3, 4) as claimed, it would therefore be expected the nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) will have the same characteristics claimed, particularly the amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid as recited in claim 39-44, absent a clear and convincing or evidence to the contrary. 
Regarding claim 45, Donovan discloses the nanofilteration permeates containing the electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘547, claim 3, 4 and 5) is considered a drink product as such as Applicant’s. 

Claim(s) 32, 33, 34, 35 and 38-45 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Donovan et al. (US 6,406,548 B1).
Regarding claim 32, 33, 34 and 35, Donovan et al. discloses a method of preparing sugar from sucrose-containing feed juice (substantially liquid extract) from sugar cane (‘548, claim 1) comprising ultrafiltration (‘548, claim 1) and nanofiltration (‘548, claim 3). With respect to claim 33, Donovan 
Regarding claim 38, Donovan discloses the method comprising the nanofiltration step provides nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘548, claim 3, 4 and 5) and nanofiltration permeate to produce a concentrated syrup and crystalizing white sugar (sugar production) from the concentrated syrup (‘548, claim 27). 
Regarding claim 39-44,  with respect to the recitation amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid, Donovan uses like materials, sucrose-containing feed juice (substantially liquid extract) from sugar cane (‘548, claim 1) in a like manner, ultrafiltration (‘548, claim 1) and nanofiltration (‘548, claim 3) as claimed, it would therefore be expected the nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) will have the same characteristics claimed, particularly the amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid as recited in claim 39-44, absent a clear and convincing or evidence to the contrary. 
Regarding claim 45, Donovan discloses the nanofilteration permeates containing the electodialysis residues (consumable plant-based electrolyte composition) including potassium, magnesium and sodium (‘548, claim 3, 4 and 5) is considered a drink product as such as Applicant’s. 





Response to Arguments
Applicant asserts “…what is described as “nanofiltration” in Donovan ‘547 is actually reverse osmosis (or desalination). In this regard:
•    in Donovan ‘547, the membrane used in the “nanofiltration” is Desal 5DL (Example 1c, column 9, lines 54-56), which is a desalination membrane (“desal” stands for “desalination”); and
•    Donovan ‘547 explicitly discusses the nanofiltration affecting the ash content (primarily sodium, potassium and chlorine) of the nanofiltration feed (column 2 line 66 to column 3, line 16). Indeed, Donovan ‘547states that “in many instances, the nanofiltration permeate will comprise at least about 30% by weight on a dry solids basis of the ash” (column 3, lines 13-15, see also column 7, lines 30-32). The molecular weight of sodium is 23 Da, potassium is 39 Da, and chlorine is 35 Da. Nanofiltration membranes typically have a pore size allowing passage of molecules or components having a molecular weight between about 100 Da (g/mol) to about 2,000 Da through the membrane, and consequently nanofiltration membranes should not affect sodium, potassium or chlorine ion concentrations. Reverse osmosis membranes have much smaller pore sizes, as they are usually only intended to allow passage of water (which has a molecular weight of 18 Da), and reverse osmosis membranes will affect sodium, potassium and chlorine ion concentrations.
Consequently, even, in arguendo, if it is assumed that the “nanofiltration” permeate of Donovan ‘547 may be consumable, the permeate would have a low carbohydrate content, a low potassium content and a low sodium content…”.

Applicant's arguments have been fully considered but they are not persuasive. Donovan ‘547 does not teach the nanofiltration is reverse osmosis, nor does Donovan teaches in the working examples using Desal 5DL membrane in reverse osmosis.  While Donovan uses Desal 5DL membrane in the nanofiltration step; the instant claims does not exclude or limit a membrane including a desalination membrane.  Donovan ‘547 clearly teaches throughout the specification and in the claims, wherein the method of preparing sugar from sucrose-containing feed juice (substantially liquid extract) from sugar beets (‘547, col. 1, ln. 46-50, col. 3, ln. 50-67, claim 1) comprising ultrafiltration (claim 1) and nanofiltration (‘547, claim 2, 3, 4).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., passage of molecules or component having molecular weight and molecular weight cut-off, and membrane pore sizes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to the recitation amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid, Donovan uses like materials, sucrose-containing feed juice (substantially liquid extract) from sugar beets (‘547, col. 1, ln. 46-50, claim 1) in a like manner, ultrafiltration (claim 1) and nanofiltration (‘547, claim 2, 3, 4) as claimed, it would therefore be expected the nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) will have the same characteristics claimed, particularly the amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid as recited in claims. 

Applicant asserts “… what is described as “nanofiltration” in Donovan ‘548 is actually reverse osmosis (or desalination). In this regard:
•    In Donovan ‘548, the membrane used in the “nanofiltration” is Desal 5DL (column 11, lines 1-4), which is a desalination membrane (“desal” stands for “desalination”); and
•    Donovan ‘548 explicitly discusses the nanofiltration affecting the ash content (primarily sodium, potassium and chlorine) of the nanofiltration feed (column 3, lines 61-62; column 8, lines 25-44). The molecular weight of sodium is 23 Da, potassium is 39 Da, and chlorine is 35 Da. Nanofiltration membranes typically have a pore size allowing passage of molecules or components having a molecular weight between about 100 Da (g/mol) to about 2,000 Da through the membrane, and consequently nanofiltration membranes should not affect sodium, potassium or chlorine ion concentrations. Reverse osmosis membranes have much smaller pore sizes, as they are usually only intended to allow passage of water (which has a molecular weight of 18 Da), and reverse osmosis membranes will affect sodium, potassium and chlorine ion concentrations.
Consequently, even, in arguendo, if it is assumed that the “nanofiltration” permeate of Donovan ‘548 may be consumable, the permeate would have a low carbohydrate content, a low potassium content and a low sodium content…”.

Applicant's arguments have been fully considered but they are not persuasive. Donovan ‘548 does not teach the nanofiltration is reverse osmosis, nor does Donovan teaches in the working examples using Desal 5DL membrane in reverse osmosis.  While Donovan uses Desal 5DL membrane in the nanofiltration step; the instant claims does not exclude or limit a membrane including a desalination membrane.  Donovan ‘548 discloses a method of preparing sugar from sucrose-containing feed juice (substantially liquid extract) from sugar cane (‘548, claim 1) comprising ultrafiltration (‘548, claim 1) and nanofiltration (‘548, claim 3).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., passage of molecules or component having molecular weight and molecular weight cut-off, and membrane pore sizes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to the recitation amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid, Donovan uses like materials, sucrose-containing feed juice (substantially liquid extract) from sugar cane (‘548, claim 1) in a like manner, ultrafiltration (‘548, claim 1) and nanofiltration (‘548, claim 3) as claimed, it would therefore be expected the nanofilteration permeates containing electodialysis residues (consumable plant-based electrolyte composition) will have the same characteristics claimed, particularly the amounts of potassium, sodium, magnesium, carbohydrate content, and organic acid as recited in claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792